Exhibit 10.3

AngioDynamics, Inc. Management Profitability

Bonus Program (amended as of August 15, 2006)

LOGO [g29939img0011.jpg]

Management Profitability Bonus Program

Overview

As it is results in an ideal situation when both the corporation achieves its
financial goals and when each member of the management staff achieves their
individual objectives, it makes sense to use the AngioDynamics Profitability
Bonus Program as a tool to help us manage our business and motive our management
staff to support the direction of the company.

Effective June 1, 2003, the AngioDynamics Profitability Bonus Program was
modified to include individual performance objectives, also known as MBO’s,
which will constitute 30% of the employees total available bonus each year. The
MBO segment of the bonus will be calculated and paid at year-end, while the EBIT
achievement will remain as a quarterly program, resulting in an available 70% of
the total bonus opportunity for quarterly payout.

In addition one fourth (1/4) of the 70% opportunity based on achieving quarterly
EBIT objectives will be held until year-end, to ensure that year-end financial
goals are met in addition to those for each quarter.

MBO Development

The establishment of MBO’s will be done in conjunction with each employees’
immediate supervisor and the appropriate department head, prior to June 1st of
each year.

Additional information will be provided to all members of the management team to
help with the development of clear and effective individual objectives.

Standard Bonus Levels

Standard bonuses will be paid according to the following schedule, based on
management level:

 

Title/Position

  

Annual

Target Bonus

President    50% of base salary Vice President    30% of base salary Director   
20% of base salary Manager    15% of base salary Supervisor/Engineer    10% of
base salary Individual Contributor    10% of base salary



--------------------------------------------------------------------------------

Eligibility

This plan is applicable to salaried managerial and supervisory personnel, as
well as individual contributors when appropriate. In order to receive bonus
payments:

 

  •   Employees must be in good standing (as defined by the AngioDynamics
employee handbook) for the entire quarter for which the bonus is being paid
and/or escrow is being calculated. Receipt of a written warning, a performance
plan of action, or other disciplinary action will nullify an employees’ bonus
opportunity for that particular quarter.

 

  •   Employees must be considered “Active” at the time the bonus is actually
paid. Terminated employees or those that resign for whatever reason will not be
eligible for any bonus payments for the current or prior quarter.

 

  •   Anyone being considered for an Individual Contributor award must be
nominated by their supervisor and be approved by executive management.

Bonus Payments

Quarterly Corporate Objectives

The portion of the profitability bonus (70% of the total bonus opportunity) that
is determined by the company’s financial results will be paid quarterly based on
achievement of the budgeted income from operations for the fiscal quarter.

25% of this earned quarterly bonus will be rolled into a year-end profitability
bonus pool. This money is eligible for distribution at fiscal year end and is
based on achieving the year-end operating income budget.

No profitability bonus will be paid if 100% of the budgeted income from
operations for the quarter is not achieved.

Year-End Individual Objectives (MBO’S)

The MBO portion of the profitability bonus program (30% of the total bonus
opportunity) will be paid at year-end based on achievement of individual MBO’s.
Your immediate supervisor will review each of the objectives with you at the end
of the fiscal year and a determination will be made as to your progress towards
completion and your bonus entitlement.

Year End Corporate Objectives

Quarterly Escrow

The escrowed amount set aside from each of the prior quarters in which bonus was
paid, is eligible for distribution at fiscal year end and is based on achieving
the year-end operating income budget. If year-end operating income budget is not
achieved, this amount will not be distributed as a profitability bonus.

If a quarterly bonus payment is made but ultimately year-end income from
operations budget is not achieved, the Company reserves the right to offset the
quarterly bonus payment against future bonuses



--------------------------------------------------------------------------------

If certain quarterly bonus payments are not made but ultimately year-end results
achieve 100% of budget, the Company will pay bonuses proportionately with the
amount remaining in the bonus pool.

Overachievement Bonus

This program also offers an addition element based on overachievement of the
budgeted income from operations. At the completion of the fiscal year, should
the company have exceeded its EBIT goal, the total profitability bonus will be
increased to a maximum of 1.5 times the original target bonus for 120%
achievement of the income from operations.

 

  •   No additional bonus will be paid for overachievement greater than 120% of
budgeted income from operations.

 

  •   The bonus will be extrapolated for overachievement between 100% and 120%.

Summary

For AngioDynamics to be successful in maintaining its business strategy, the
organization must possess certain capabilities. AngioDynamics must be able to do
certain things well in order for our business strategy to become a reality. The
primary element that will ensure our success is our people. The primary purpose
of this program is to recognize those members of the management team who
contribute to AngioDynamics’ success and to reward them appropriately.